Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28, 112, 114-118, 120-123, 134-136 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ken Horton on 3/18/2021.
Please cancel presently withdrawn claims 21-26.  
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claims 112 and 134. Specifically, the closest prior art fails to teach or suggest paddle elements that extend outwardly one at a time from a position adjacent the first and/or second support member toward the lysis zone to repeatedly and alternately contact the lysis zone and generate a lysate from the sample.
The closest prior art to the applicant’s claimed invention is Jones et al. (US 2014/0283945). Jones et al. teaches a rotary style beater having blades (21) that rotate and spin to impact a lysis blister of an assay pouch to agitate lysis beads.  However, Jones does not teach a paddle style element as claimed that is capable of extending outwardly one at a time from a position adjacent the first and/or second support member toward the lysis zone to repeatedly and alternately contact the lysis zone and generate a lysate from the sample.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/2/2021